Davis, P. J.:
The motion for injunction seems to us to have been properly denied. The appellants seek to maintain their rights to the provisional remedy of injunction, upon the ground that an action to impeach and vacate the taxation of the costs in the proceedings set forth in the complaint is the sole remedy of the plaintiffs. It is true that a judicial taxation of costs in such a proceeding is in the nature of a judgment at law, and is final and conclusive between the parties until reversed, vacated or set aside in the form allowed by law. (Pitman v. Mayor, etc., 10 Sup. Ct. R., 370; Supervisors of Onondaga County v. Briggs, 2 Hill, 135.) But it *217does not follow that the only remedy is by bill in equity, to vacate such proceeding on the ground of fraud. That remedy, assuming it to exist, is a tedious, complicated and difficult one, and is by no means the most appropriate and expeditious mode of redressing the alleged wrong. When this court said in Pitman v. Mayor (ubi sup.) that the remedy of the defendant in that case for the Correction of the bill was by a direct proceeding for the readjustment of the amount allowed, it did not mean to indicate that the proper course was by an action to vacate the proceeedings in the nature of a bill of review, on the ground of fraud. The readjustment of the amount allowed by' a direct proceeding in the contemplation of the court, at the time that opinion was written, was nothing more nor less than a retaxation, by a direct application to the court upon motion for that purpose. The court undoubtedly has power, in a proper case and upon sufficient facts shown at any time before the costs are collected and paid over, and even afterwards, if equities sufficiently strong are shown, to direct a retaxation or readjustment of the costs in such a proceeding, where the law has been plainly violated and the established rules of the court plainly disregarded. The proper course for the plaintiffs to have pursued in this case, would have been, to have made application to the court for a readjustment, upon such facts as it might be in their power to show, because that remedy is a simple one, easy to be pursued, and in all respects better applicable to a case of this character than the action which has been commenced, and would undoubtedly be granted if facts which would sustain the action were established. The granting or refusing of an injunction is largely in the discretion of a court of equity, and it is a sufficient reason for refusing it that there exists, if the plaintiff has any right to the relief it seeks, a more simple and easy mode of obtaining it. It is upon this ground that we prefer to put the affirmance of th order of the court below, without passing upon the merits of any of the questions involved in the action.
The order should be affirmed with ten dollars costs, besides disbursements.
Beady and Daitiels, JJ., concurred.
Order affirmed with ten dollars costs, besides disbursements.